



Exhibit 10.3




SEVERANCE AGREEMENT AND GENERAL RELEASE
This Severance Agreement and General Release (the “Agreement”) is entered into
as of May 10, 2018, by and between William R. Fitzgerald (“Executive”), Ascent
Capital Group, Inc. (the “Company”) and Monitronics International, Inc.
(“Moni”).


RECITALS


A.    Executive has been employed by the Company pursuant to an Amended and
Restated Employment Agreement dated as of January 25, 2013 by and between
Executive and Ascent Media Corporation, as thereafter amended (the “Employment
Agreement”), and the employment relationship with the Company has terminated
effective March 31, 2018 (the “Termination Date”) at the expiration of the term
of the Employment Agreement, and shall be treated as a termination by the
Company without cause for purposes of Executive’s rights under the Employment
Agreement;


B.    Pursuant to Section 4.6 of the Employment Agreement, Executive and the
Company wish to enter into an agreement to clarify and resolve any disputes that
may exist between them arising out of the employment relationship and its
termination, and any continuing obligations of the parties to one another
following the end of the employment relationship;


C.    The Company has advised Executive to consult an attorney prior to signing
this Agreement and has provided Executive with at least twenty-one (21) days to
consider its severance offer and to seek legal assistance. Executive has either
consulted an attorney of Executive’s choice or voluntarily elected not to
consult legal counsel;


D.    This Agreement is not and should not be construed as an admission or
statement by any party that it or any other party has acted wrongfully or
unlawfully. Each party expressly denies any wrongful or unlawful action.


AGREEMENTS


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:


1.    Termination of Employment. Executive’s employment with the Company has
terminated effective as of the Termination Date. Subject to the terms of this
Agreement, and except as otherwise expressly set forth in the Employment
Agreement (i.e. obligations surviving termination of employment) Executive has
no further employment duties or responsibilities to the Company after the
Termination Date. Except as provided in Section 2, Executive acknowledges that
he has been paid all compensation due and owing to him as a consequence of his
employment with the Company through the Termination Date, including bonuses and
a payment of $95,192, less applicable withholding taxes, for accrued but unused
vacation and personal holidays.










1

--------------------------------------------------------------------------------





2.    Severance and Benefits.


(a)    Severance Payments. Subject to the execution of this Agreement by the
parties hereto without revocation by Executive and the provisions of Paragraph
21, the Company will pay to Executive (i) an amount equal to $2,887,500, less
applicable withholding taxes (the “Severance”), payable in a lump sum on the
sixtieth (60th) day following the Termination Date and (ii) a tax preparation
assistance bonus of $5,000 less applicable withholding taxes payable on October
1, 2018. The parties acknowledge that the Company has determined that the
Severance is a “deferral of compensation” within the meaning of Section 409A
that is provided as a result of a “separation from service” within the meaning
of Section 409A and, accordingly, pursuant to the provisions of Paragraph 21,
the Severance will be paid on October 1, 2018 (the first business day that is
more than six months after the Termination Date) unless the exception contained
in the parenthetical at the end of Paragraph 21 is applicable. The Severance
shall be paid in addition to Executive’s salary through the Termination Date and
any accrued but unused vacation leave and personal holidays.


(b)    Equity. The equity awards held by Executive, which the parties agree
consist solely of options to purchase the Company’s common stock, shall be
treated as provided in the applicable plan and award agreement in accordance
with their terms and shall remain exercisable until the expiration of the Term
(as defined under the applicable award agreements).


(c)    Expense Reimbursements. In accordance with Company policy (e.g., Travel &
Entertainment Policy) and normal payroll practices, Executive also will receive
reimbursement for documented expenses (incurred through the Termination Date)
and submitted on or before April 30, 2018.


(d)    Benefits. The Company will also pay the employer-mandated premiums for
Executive’s health insurance benefit through the end of the month in which the
Termination Date occurs. All other benefits shall cease effective as of the
Termination Date, except that Executive shall have the right to elect self-pay
health insurance benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) after the Termination Date. In addition, subject to the
execution of this Agreement by both parties and to the extent such coverage is
available and is elected by Executive under COBRA, the Company shall contribute
to the health insurance plan maintained by the Company and covering Executive
and his dependents as of the Termination Date, or any successor plan maintained
by the Company, in an amount that reflects the proportionate part of the premium
for such coverage that is paid by the Company as of the Termination Date (the
“Benefits Payments”), such Benefits Payments to be made monthly in accordance
with the Company’s normal procedures for the payment of health insurance
premiums, throughout the period beginning on the Termination Date and ending on
the earlier of the 24-month anniversary of the Termination Date and the
expiration of the coverage period specified in COBRA, such period to be
determined as of the Termination Date (the “Reimbursement Period”) (i.e.,
Executive shall bear responsibility for that portion of the health insurance
premiums in excess of the Benefits Payments), or, alternately, in the Company’s
sole discretion, the Company shall reimburse Executive the amount of the
Benefits Payment on a monthly basis during the Reimbursement Period, upon
Executive’s submission to the Company of adequate proof of payment of the full
COBRA premium by Executive; provided, however, that if Executive becomes
employed with another employer during the Reimbursement Period and is eligible
to receive health and/or medical benefits under such other employer’s plans, the
Company’s payment obligation under this Paragraph 2(d) shall be reduced to the
extent that comparable benefits and/or coverage is provided under such other
employer’s plans. Executive will notify the Company of his eligibility for such
other employer-provided benefits within thirty (30) days of attaining of such
eligibility. Notwithstanding the foregoing, in the event that the Company’s
payment obligation under this paragraph would violate the nondiscrimination
rules applicable to non-


2

--------------------------------------------------------------------------------





grandfathered group health plans, or result in the imposition of penalties under
the Patient Protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder (“PPACA”), the Company and
Executive agree to reform this paragraph in a manner as is necessary to comply
with PPACA while still providing economically equivalent benefits. For the
avoidance of doubt, Executive shall be responsible for paying any U.S. federal
or state income taxes associated with the Benefit Payments.


(e)    No Mitigation by Executive. Pursuant to Section 4.5 of the Employment
Agreement, except as otherwise expressly provided herein (including, without
limitation, in Paragraph 2(d) above), Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any Severance payment
provided for herein be reduced by any compensation earned by Executive as the
result of employment by another employer.


(f)    Continued Compliance. Executive and the Company hereby acknowledge that
the amounts and benefits payable by the Company under Paragraphs 2(a), 2(b) and
2(d), above, are part of the consideration for Executive’s undertakings under
Article V of the Employment Agreement and Paragraphs 8, 9 and 10 below
(“Covenants”). Such amounts and benefits are subject to Executive’s continued
compliance with the Covenants. If Executive violates the provisions of the
Covenants, then the Company will have no obligation to make any of the payments
that remain payable by the Company under Paragraphs 2(a) or 2(d), above, on or
after the date of such violation.


(g)    No Other Payments. Executive hereby acknowledges that the payments and
benefits referred to in this Agreement, together with any rights or benefits
under any written plan or agreement which have vested on or prior to the
Termination Date, constitute the only payments which Executive shall be entitled
to receive from the Company as a consequence of the termination of his
employment with the Company, and the Company shall have no further liability or
obligation to Executive hereunder or otherwise in respect of his employment.


3.    Valid Consideration. Executive and the Company agree that the Company’s
payment of the Severance and Benefit Payments is conditioned on Executive’s
execution of this Agreement, including the release of claims described herein,
pursuant to the Employment Agreement, and is given solely as consideration for
Executive’s covenants under this Agreement, which both parties acknowledge and
agree is sufficient and adequate consideration.


4.    Confidentiality of Severance Agreement. Executive agrees to keep the terms
of this Agreement (including but not limited to the severance amount) completely
confidential, and not to disclose any information concerning this Agreement or
its terms to anyone other than Executive’s immediate family, legal counsel, or
financial advisors, who will be informed of and bound by this confidentiality
clause. In addition, Executive may show only Paragraphs 8, 9 and 10 of this
Agreement to any prospective employer, in order to facilitate Executive’s
compliance with the obligations as stated therein.


5.    General Release of Claims.


(a)    Except for claims “carved-out” in Paragraph 5(c) below, Executive
expressly waives any claims against the Company and releases the Company
including the Company’s predecessor, successor, parent, subsidiary and
affiliated entities, as well as its and their officers, employees, directors,
stockholders, managers, agents, representatives, attorneys and assigns, past and
present (collectively


3

--------------------------------------------------------------------------------





referred to herein as the “Company Releasees”) from any and all claims, demands,
and causes of action of every kind and nature, whether known or unknown,
suspected or unsuspected, fixed or contingent, that Executive now owns or holds
or at any time may have held or owned against the Company Releasees or any of
them, arising out of or in any way related to any transaction, agreement,
occurrence, act, or omission whatsoever occurring, existing, or omitted at any
time before the date hereof (collectively “Claims”), including, without
limitation, any Claims:


(i)    Arising out of or in any way connected with Executive’s employment with
the Company (including, without limitation, any claims for wages, severance pay,
bonuses, employment benefits whether related to the Company’s policies or
welfare benefit plans, or damages of any kind whatsoever) and the termination
thereof;


(ii)    Arising out of or in any way related to any employment agreement or any
other contracts, express or implied, any covenant of good faith and fair
dealings, express or implied, any theory of wrongful discharge, or any legal
restriction on the Company’s right to terminate employees;


(iii)    Arising out of or in any way related to any federal, state, or other
governmental statute or ordinance or wage order, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination in
Employment Act of 1967, as amended, the Equal Pay Act, as amended, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act of 1990,
and/or to the extent waivable any other federal, state or local law (statutory
or decisional), regulation, or ordinance, or any other legal limitation on the
employment relationship including but not limited to any claims arising out of
any federal, state or local statutes, orders or regulations prohibiting
discrimination on account of race, color, creed or religion, sex, sexual
harassment, national origin, age, handicap or disability, marital status,
height, weight, pregnancy, or sexual preference or orientation thereof,
retaliation;


(iv)    Arising out of common law, whether sounding in contract or in tort,
including, but not limited to, causes of action for wrongful discharge, quantum
meruit, negligence, infliction of emotional distress, defamation,
misrepresentation, fraud, conspiracy, invasion of privacy, interference with
business advantage, interference with prospective economic advantage,
interference with contractual relationship, failure to pay compensation of any
kind, and/or failure to pay equal compensation for equal work.


(b)    Executive further understands and acknowledges that:


(i)    This Agreement constitutes a voluntary waiver of any and all rights and
claims Executive has against the Company Releasees as of the date of the
execution of this Agreement, including rights or claims arising under the Age
Discrimination in Employment Act;


(ii)    Executive has waived rights or claims pursuant to this Agreement in
exchange for consideration, the value of which exceeds the payment or
remuneration to which he was already entitled;


(iii)    Executive is hereby advised that he may consult with an attorney of his
choosing concerning this Agreement prior to executing it;


(iv)    Executive has been afforded a period of at least 21 days to consider the
terms of this Agreement, and in the event he should decide to execute this
Agreement in fewer than 21


4

--------------------------------------------------------------------------------





days, he has done so with the express understanding that he has been given and
declined the opportunity to consider this Agreement for a full 21 days;


(v)    Executive agrees that material and/or immaterial changes to this
Agreement made by any party after the date Executive was given this Agreement do
not affect or restart the running of the twenty-one (21) day period and
Executive agrees to waive any such claim that a material and/or immaterial
change to this Agreement extended the applicable running time period; and


(vi)    Executive may revoke this Agreement at any time during the seven (7)
days following the date of execution of this Agreement, and this Agreement shall
not become effective or enforceable until such revocation period has expired
(the “Effective Date”). Executive understands that his revocation under this
Paragraph 5(b) of the Agreement constitutes rejection of the entire Severance
amount, all Benefit Payments and equity vesting pursuant to Paragraph 2(b).


(c)    This Agreement does not release (i) claims that cannot be released as a
matter of law; (ii) claims that relate to events which may occur after execution
of this Agreement; (iii) claims for the exclusive purpose of enforcing
Executive’s rights under this Agreement; (iv) any claim or right held by
Executive (whether as an officer, director, stockholder or in any other
capacity) for coverage under the Company’s D&O policies or any similar coverage
or protection or rights to indemnification provided under contract, the
Company’s policies or the organizational documents of the Company (the
“Indemnity Arrangements”); (v) any right to receive a reward for the provision
of information to any governmental authority; or (vi) any right to compensation
on account of Executive’s service as a non-employee director after the
Termination Date. This Agreement shall not prohibit Executive from challenging
the validity of the release of ADEA claims by seeking assistance from the Equal
Employment Opportunity Commission (“EEOC”) or any other government agency. This
Agreement shall not preclude Executive from filing a charge with, or cooperating
in an investigation by, any government administrative agency with respect to any
other right waived herein, provided that Executive does not seek any damages,
remedies, or other relief from the Company for himself personally, which
Executive covenants not to do.


6.    No Lawsuits. Executive represents that Executive has not filed any
complaints, arbitration demands, charges or lawsuits against any of the Company
Releasees with any governmental agency, or any arbitrator, or any court,
including, but not limited, to the United States Equal Employment Opportunity
Commission or the United States District Court. Executive further agrees that,
to the extent permitted under applicable law, Executive will not initiate,
assist, or encourage any actions unless compelled to do so by subpoena or court
order. Executive agrees that if any claim is brought on Executive’s behalf by
any governmental agency or third party, he agrees not to accept any monetary
award or restitution resulting therefrom.


7.    Release of Unknown Claims. It is the intention of Executive and the
Company that this Severance Agreement is a General Release which shall be
effective as a bar to each and every Claim released hereby. Executive recognizes
that Executive may have some Claims against the Company Releasees of which
Executive is totally unaware and unsuspecting which Executive is giving up by
execution of the General Release. It is the intention of Executive in executing
this Agreement to forego each such Claim.


In connection with such waiver and relinquishment, Executive acknowledges that
Executive is aware that Executive may hereafter discover facts in addition to,
or different from, those which Executive now knows or believes to be true with
respect to the subject matter of this Agreement, but that it is Executive’s
intention hereby to fully, finally and forever to settle and release all
released matters. In


5

--------------------------------------------------------------------------------





furtherance of such intention, the release given herein shall be and remain in
effect as a full and complete release, notwithstanding the discovery or
existence on any such additional facts. Executive expressly acknowledges that
this Agreement is intended to include in its effect, without limitation, all of
Executive’s Claims which Executive does not know or suspect to exist in
Executive’s favor at the time of execution of this Agreement, and that this
Agreement contemplates the extinguishment of any such Claims.


8.    Confidential Information.


(a)    Consistent with Section 5.2 of the Employment Agreement, Executive
understands and agrees that trade secret restrictions apply to Executive,
including but not limited to Executive’s agreement that Confidential Information
(as defined below) learned by Executive in the course of Executive’s employment
with the Company may not be used by Executive nor transmitted to any other
person or entity except as otherwise provided under the terms of the Employment
Agreement.


(b)    Consistent with Section 5.2 of the Employment Agreement, Executive shall
not, directly or indirectly, disclose or furnish to any other person, firm or
corporation any Confidential Information, except in the course of his proper
performance of his duties under the Employment Agreement or as required by law
(in which event Executive shall give prior written notice to the Company and
shall cooperate with the Company and the Company’s counsel in complying with
such legal requirements). As used herein, “Confidential Information” means any
and all information affecting or relating to the business of the Company and its
subsidiaries and affiliates, financial data, customer lists and data, licensing
arrangements, business strategies, pricing information, product development, or
other materials of any kind or nature (whether or not entitled to protection
under applicable copyright laws, or reduced to or embodied in any medium or
tangible form), including without limitation, all copyrights, patents,
trademarks, service marks, trade secrets, contract rights, titles, themes,
stories, treatments, ideas, concepts, technologies, art work, logos, hardware,
software, and as may be embodied in any and all computer programs, tapes,
diskettes, disks, mailing lists, lists of actual or prospective customers and/or
suppliers, notebooks, documents, memoranda, reports, files, correspondence,
charts, lists and all other written, printed or otherwise recorded material of
any kind whatsoever and any other information, whether or not reduced to
writing, including “know-how”, ideas, work flows, concepts, research, processes,
and plans. “Confidential Information” does not include information that is in
the public domain, information that is generally known in the trade, or
information that Executive can prove he acquired wholly independently of his
employment with the Company. Notwithstanding any provision to the contrary in
this Agreement, nothing in this Agreement prohibits Executive from reporting
possible violations of law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Additionally, the parties acknowledge and agree that
Executive does not need the prior authorization of the Company to make any such
reports or disclosures and Executive is not required to notify the Company that
Executive has made such reports or disclosures.


9.    Non-Solicitation. Consistent with Section 5.4 of the Employment Agreement:


(a)    Executive shall not, for a period of eighteen (18) months from the
Termination Date, directly or indirectly: (a) acquire any financial interest in
or perform any services for himself or any other entity in connection with a
business in which Executive’s interest, duties or activities would inherently
require Executive to reveal any Confidential Information; or (b) solicit or
cause to be solicited the disclosure of or disclose any Confidential Information
for any purpose whatsoever or for any other party.


6

--------------------------------------------------------------------------------







(b)    Executive agrees that for the period of eighteen (18) months following
the Termination Date, Executive will not solicit, directly or indirectly, nor
cause or permit others to solicit, directly or indirectly, any person employed
by the Company (a “Current Employee”) to leave employment with the Company. The
term “solicit” includes, but is not limited to the following (regardless of
whether done directly or indirectly): (i) requesting that a Current Employee
change employment, (ii) informing a Current Employee that an opening exists
elsewhere, (iii) assisting a Current Employee to find employment elsewhere, (iv)
inquiring if a Current Employee “knows anyone who might be interested” in a
position elsewhere, (v) inquiring if a Current Employee might have an interest
in employment elsewhere, (vi) informing others of the name or status of, or
other information about, a Current Employee, or (vii) any other similar conduct,
the effect of which is that a Current Employee leaves the employment of the
Company.


10.    Return of Company Property and Proprietary Information. Consistent with
Sections 5.1 and 5.2 of the Employment Agreement, immediately upon termination
of Executive’s employment, Executive has turned over to the Company all files,
memoranda, records, credit cards, work papers, and other documents or physical
property that Executive received from the Company or its employees or that
Executive generated in the course of employment with the Company. Executive also
has immediately turned over to the Company all embodiments of proprietary
information (including, without limitation, notes, letters, documents, computer
files and other records) which were in Executive’s possession or control and
shall not retain any copies or summaries of such records or information.
Furthermore, Executive agrees that the assignment of Proprietary Rights pursuant
to Section 5.1 of the Employment Agreement remains in full force and effect.


11.    Reasonable Restrictions. Pursuant to Section 5.6 of the Employment
Agreement, Executive acknowledges and agrees that the restrictions set forth in
Paragraphs 8, 9 and 10 of this Agreement, specifically including the duration
and territorial scope thereof, are under the circumstances reasonable and
necessary for the protection of the Company and its business.


12.    No Work-Related Injuries. Executive represents and warrants to the
Company, under penalty of perjury, that Executive has not suffered any
work-related injuries.


13.    Cooperation. During the period commencing on the Termination Date and
ending on the fourth anniversary thereof, Executive shall use reasonable efforts
to make himself available as a witness in any action, investigation or other
proceeding before any court, government agency, arbitrator, or mediator, in
which he may be called to appear by the Company, regarding any business,
property, or operations of the Company or any of its affiliates, parents or
subsidiaries, and shall truthfully testify in any such action, proceeding or
deposition in which he also appears. Upon request by Executive and prior
approval by the Company, the Company shall reimburse Executive for reasonable
travel expenses and expenses of responding to discovery incurred by Executive in
connection with any such appearance in which Executive is so called to appear.


14.    Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unlawful or unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.


15.    Knowing and Voluntary Agreement. Executive represents and agrees that
Executive has read this Agreement, understands its terms and the fact that
Executive releases any claim Executive might have against the Company Releasees,
understands that Executive has the right to consult counsel of his


7

--------------------------------------------------------------------------------





choice and has either done so or knowingly waived the right to do so, and enters
into this Agreement without duress or coercion from any source.


16.    Definition. Consistent with Section 5.7 of the Employment Agreement, for
purposes of Paragraphs 8, 9, 10 and 11 of this Agreement, above, the term
“Company” shall be deemed to include (i) any predecessor to, or successor of the
Company, (ii) any subsidiary of the Company (including, without limitation, any
entity in which the Company owns 50% or more of the issued and outstanding
equity or voting power), and (iii) any entity that is under the control of or
common control with the Company (including, by way of illustration and not as a
limitation, any joint venture to which the Company or one of its subsidiaries is
a party).


17.    Entire Agreement. Except as otherwise expressly set forth in the
Employment Agreement (i.e., obligations surviving termination of employment),
applicable plan and award agreements, the Indemnity Arrangements and Executive’s
services as a non-employee director, this Agreement sets forth the entire
understanding between Executive and the Company and supersedes any prior
agreements or understandings, express or implied, pertaining to the terms of
Executive’s employment with the Company and the termination of the employment
relationship. Executive acknowledges that in executing this Agreement, Executive
does not rely upon any representation or statement by any representative of the
Company concerning the subject matter of this Agreement, except as expressly set
forth in the text of the Agreement. This Agreement may only be modified by an
amendment in writing executed by both parties.


18.    Arbitration: Any controversy, claim or dispute arising out of or in any
way relating to this Agreement including, but not limited to, the performance or
breach thereof, shall be determined exclusively by binding arbitration. Both
Executive and the Company acknowledge that they are relinquishing their right to
a jury trial in civil court.


The arbitration shall be in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association, except as provided otherwise in
this Agreement. The arbitration shall be commenced and heard in the Englewood,
Colorado metropolitan area. Only one arbitrator shall preside over the
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s) asserted. In any arbitration, the burden of proof shall be
allocated as provided by applicable law. The arbitrator shall have the authority
to award any and all legal and equitable relief authorized by the law(s)
applicable to the claim(s) being asserted in the arbitration, as if the claim(s)
were brought in a court of law. Any party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Discovery,
such as depositions or document requests, shall be available to the Company and
Executive as though the dispute were pending in Colorado state court. The
arbitrator shall have the ability to rule on pre-hearing motions, as though the
matter were in a Colorado state court, including the ability to rule on a motion
for summary judgment.


The fees of the arbitrator and any other fees for the administration of the
arbitration (e.g., room rental fees, etc.) shall be paid by the Company. The
arbitrator must provide a written decision which is subject to limited judicial
review consistent with applicable law. If any part of this arbitration provision
is deemed to be unenforceable by an arbitrator or a court of law, that part may
be severed or reformed so as to make the balance of this arbitration provision
enforceable.


19.    Non-Admission of Liability or Wrongdoing. By entering into this
Agreement, neither Executive nor the Company admits any impropriety, illegality,
wrongdoing or liability of any kind whatsoever, and on the contrary, each hereby
expressly denies the same.


8

--------------------------------------------------------------------------------







20.    Post-Employment Agreement. The parties acknowledge that this Agreement,
including the arbitration provision contained in Paragraph 18 above, was
negotiated and executed outside of the context of any employment relationship
between the Company and Executive, which has ended.


21.    Compliance with Section 409A. The provisions of this Agreement are
intended to satisfy the requirements of Section 409A of the Internal Revenue
Code, any Treasury regulations promulgated thereunder and any guidance issued by
the Internal Revenue Service relating thereto (collectively, “Code Section
409A”), and will be interpreted in a manner that is consistent with such intent
so that all payments and reimbursements made hereunder are made in compliance
with or are exempt from Code Section 409A. Without limiting the generality of
the foregoing, the Company and Executive agree that Executive’s entitlement to
any payment made pursuant to the Agreement shall be conditioned upon Executive’s
separation from service, as defined in Code Section 409A. To the extent required
to comply with Section 409A (as determined by the Company), if Executive is a
“specified employee,” as determined by the Company, as of his Termination Date,
then all amounts due under this Agreement that constitute a “deferral of
compensation” within the meaning of Section 409A, that are provided as a result
of a “separation from service” within the meaning of Section 409A, and that
would otherwise be paid or provided during the first six months following
Executive’s Termination Date, shall be accumulated through and paid or provided
on the first business day that is more than six months after Executive’s
Termination Date (or, if Executive dies during such six month period, within 90
days after Executive’s death).


22.    Expenses. Company shall pay the reasonable fees, charges, and
disbursements of counsel for Executive in connection with the preparation,
negotiation, execution and delivery of this Agreement and the transactions
contemplated hereby. Except as otherwise specifically provided herein, each
party shall bear its own expenses in connection with this Agreement and the
transactions contemplated hereby.


23.    Guaranty. Moni hereby absolutely and unconditionally guarantees, as a
guarantee of payment and not merely as a guarantee of collection, prompt payment
when due, and at all times thereafter, of any and all obligations and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of Company to
Executive arising under this Agreement and all instruments, agreements and other
documents of every kind and nature now or hereafter executed in connection with
the Agreement. This guaranty obligation shall not be affected by the
genuineness, validity, regularity or enforceability of the guaranteed
obligations or any instrument or agreement evidencing any guaranteed
obligations, or by any fact or circumstance relating to the guaranteed
obligations which might otherwise constitute a defense to the obligations of
Moni under this Paragraph 23 or this Agreement.


24.    Counterpart Execution. This Agreement may be executed in counterparts so
that when each party has signed at least one counterpart of this Agreement, this
Agreement shall be deemed fully executed as though each party had signed one
original of this Agreement.


[Signature Page Follows]










9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates indicated below.
 
 
 
 
Ascent Capital Group, Inc.
 
 
 
 
 
Dated:
5/10/2018
 
By:
/s/ William Niles
 
 
 
Name:
William Niles
 
 
 
Its:
Chief Executive Officer and General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monitronics International, Inc.
 
 
 
 
 
Dated:
5/10/2018
 
By:
/s/ William Niles
 
 
 
Name:
William Niles
 
 
 
Its:
Chief Executive Officer and General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Executive
 
 
 
 
 
Dated:
5/10/2018
 
By:
/s/ William R. Fitzgerald
 
 
 
Name:
William R. Fitzgerald







10